
	

113 HR 1431 IH: Postal Employee Appeal Rights Amendments Act of 2013
U.S. House of Representatives
2013-04-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1431
		IN THE HOUSE OF REPRESENTATIVES
		
			April 9, 2013
			Mr. Connolly (for
			 himself and Mr. Grijalva) introduced
			 the following bill; which was referred to the
			 Committee on Oversight and Government
			 Reform
		
		A BILL
		To extend the right of appeal to the Merit Systems
		  Protection Board to certain employees of the United States Postal
		  Service.
	
	
		1.Short titleThis Act may be cited as the
			 Postal Employee Appeal Rights
			 Amendments Act of 2013.
		2.Right of appeal
			 to Merit Systems Protection BoardSection 1005(a)(4)(A)(ii)(I) of title 39,
			 United States Code, is amended to read as follows:
			
				(I)is a career or noncareer employee
				of the Postal Service who—
					(aa)is not represented by a bargaining
				representative recognized under section 1203; and
					(bb)is in a supervisory, professional,
				technical, clerical, administrative, or managerial position covered by the
				Executive and Administrative Schedule;
				and
					.
		
